COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Mary Lynn Kantara Gerke v. Jamil James Kantara

Appellate case number:     01-14-00082-CV

Trial court case number: 2011-46281

Trial court:               311th District Court of Harris County

        On December 9, 2014, appellant, Mary Lynn Kantara Gerke, filed a pro se motion for
leave to file a pro se brief in this appeal and submitted a brief with the motion. On January 12,
2015, appellant’s counsel filed a brief on appellant’s behalf. Appellee, Jamil “James” Kantara,
then filed a motion to strike the appellant’s brief filed on January 12, 2015. Finally, appellant has
filed a pro se motion requesting the Court to order her counsel to resubmit the appellant’s brief
that counsel filed on January 12, 2015.

        Appellant is represented by counsel in in this appeal, and counsel has filed a brief on
appellant’s behalf. Accordingly, we deny (1) Gerke’s pro se motion for leave to file a pro se
brief, (2) Gerke’s pro se motion requesting that counsel resubmit appellant’s brief, and (3)
appellee’s motion to strike the appellant’s brief filed on January 12, 2015. See In re D.W., 445
S.W.3d 913, 915 n.1 (Tex. App.—Dallas 2014, pet. denied) (“There is no provision in Texas law
for hybrid representation enabling both an appellant and her attorney to file separate briefs.”);
see also TEX. R. APP. P. 6 (representation by counsel); TEX. R. CIV. P. 7 (providing that party
may appear in suit either in person or by attorney).

       On February 5, 2015, this Court granted appellee’s motion to extend the time to file an
appellee’s brief to March 13, 2015. Appellee’s brief, therefore, is due on March 13, 2015.

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually

Date: March 5, 2015